Case 2:17-cv-12676-VAR-APP ECF No. 144 filed 06/22/20     PageID.937   Page 1 of 4




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

JERRY ANDERSON,

                      Plaintiff,

                                             Case No. 17-12676
v.                                           District Judge Victoria A. Roberts
                                             Magistrate Judge Anthony P. Patti
COLTER FURST, Michigan State
Trooper, MICHAEL THOMAS,
Michigan State Trooper, and
NATHAN ELLIS, Michigan
State Trooper,

                    Defendants.
           ________________________________/

            ORDER GRANTING IN PART AND DENYING IN PART MOTION
           FOR APPOINTMENT OF COUNSEL AND EXPERTS [ECF No. 138]

     I.      Introduction

           This matter is before the Court on pro-se Plaintiff Jerry Anderson’s

“Motion to Recruit Counsel and Experts.” Anderson, an inmate at the

Chippewa Correctional Facility, brings this action under 42 U.S.C. § 1983,

claiming violations of his rights under the United States Constitution.

Anderson alleges that Defendants used excessive force while effectuating

an arrest following a high-speed car chase.

     II.     Motion to Recruit Counsel


                                         1
Case 2:17-cv-12676-VAR-APP ECF No. 144 filed 06/22/20    PageID.938    Page 2 of 4




      Anderson asks the Court to appoint counsel pursuant to 28 U.S.C. §

1915(e)(1) because: (1) he is unable to afford retained counsel; (2) his case

involves complex facts and legal issues; (3) he has limited knowledge of the

law; and (4) he cannot investigate his case.

      The Court may, but is not obligated to, appoint counsel for indigent

inmates in civil actions. See 28 U.S.C. § 1915(e)(1) (“[t]he court may request

an attorney to represent any person unable to afford counsel”) (emphasis

added); see also Reneer v. Sewell, 975 F.2d 258, 261 (6th Cir. 1992) (“The

appointment of counsel to civil litigants is a decision left to the sound

discretion of the district court[.]”).

      In regards to prisoner civil rights cases, the Sixth Circuit held “there is

no right to counsel....The appointment of counsel in a civil proceeding is

justified only by exceptional circumstances.” Bennett v. Smith, 110

Fed.Appx. 633, 635 (6th Cir. 2004); Lavado v. Keohane, 992 F.2d 601, 606

(6th Cir. 1993) (internal citation omitted).

      Whether Anderson’s case is “exceptional” depends on the type of case

and his ability to represent himself based on the complexity of the factual

and legal issues involved. Keohane, 992 F.2d at 606 (citations omitted). The

Court finds Anderson’s claims are factually and legally complex and that he


                                         2
Case 2:17-cv-12676-VAR-APP ECF No. 144 filed 06/22/20       PageID.939   Page 3 of 4




cannot effectively represent himself. This case survived dispositive motions

and is ready for trial. Consequently, there is a basis for an appointment of

counsel. The Court, Defendants, and Anderson will benefit if Anderson has

counsel.

          The appointment of counsel in a civil case is not a constitutional right.

While the Court will attempt to recruit counsel, the case will move forward to

trial – with Anderson proceeding pro se – if the Court is unable to recruit

counsel.

   III.      Motion to Recruit Experts

          The use of court-appointed experts is “an extraordinary activity that is

appropriate only in rare instances.” Tangwall v. Robb, 2003 WL 23142190

(E.D.Mich. 2003), quoting, Joe S. Cecil & Thomas E. Willging, Court–

Appointed Experts: Defining the Role of Experts Appointed Under Federal

Rule of Evidence 706, 4–5 (Fed. Jud. Center 1993). The Court will appoint

an expert only in the most “compelling” of circumstances. Id., citing,

Applegate v. Dobrovir, Oakes & Gephardt, 628 F.Supp. 378, 383 (D.D.C.

1985). Based on the Court's review of Anderson’s motion and the issues

presented in this case, no such extraordinary or compelling circumstances

are presented here.



                                          3
Case 2:17-cv-12676-VAR-APP ECF No. 144 filed 06/22/20   PageID.940   Page 4 of 4




   IV.     Conclusion

         Anderson’s application for appointment of counsel is GRANTED.

   Anderson’s application for appointment of experts is DENIED.

         IT IS ORDERED.
                                          s/ Victoria A. Roberts
                                          Victoria A. Roberts
                                          United States District Judge
Dated: June 22, 2020




                                      4
